Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 1 of 14 PageID 1285

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION .
ANTHONY D. JACKSON,
Plaintiff,
Vv. CASE NO. 8:19-cv-2780-T-TGW

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.
/

 

ORDER

The plaintiff in this case seeks judicial review of the denial of
his claim for Social Security disability benefits.' Because the decision of the
Commissioner of Social Security is supported by substantial evidence, and
the plaintiff does not identify reversible error, the decision will be affirmed.

I.

The plaintiff, who was forty-five years old at the time of the
administrative decision and who has four years of a college education (Tr.
38), has worked as an inspector trainee, customs inspector, administrative

assistant, travel clerk, credit card control clerk, and program manager (Tr.

 

'The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 12).
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 2 of 14 PagelD 1286

65-67). He filed a claim for Social Security disability benefits, alleging that |
he became disabled due to Post Traumatic Stress Disorder, neck injury,
shoulder damage, migraines, and knee injury (Tr. 231). The plaintiffs claim |
was denied initially and upon reconsideration.

The plaintiff, at his request, then received a de novo hearing .
before an administrative law judge. The law judge found that the plaintiff
has severe impairments of “degenerative disc disease of the cervical spine,
obesity, shoulder impingement syndrome, migraines, post-traumatic stress
disorder (PTSD), and a major depressive disorder” (Tr. 17). The law judge
concluded that, despite these impairments, the plaintiff had the residual.
functional capacity to perform light work (Tr. 21). Specifically, the law
Judge determined that the plaintiff (Tr. 21-22)

has been able to lift and/or carry 20 pounds
occasionally and 10 pounds frequently. He has
been able to stand and/or walk for six hours in an
eight-hour workday as well as sit for six hours in
an eight-hour workday. The claimant’s ability to
push and pull has been limited to the weights given
above. He has been incapable of climbing ladders,
ropes, or scaffolds, but has otherwise been able to
climb frequently. The claimant has also been able
to frequently kneel, stoop, crouch, and crawl. He
_ has needed to avoid concentrated exposure to
extreme temperatures, vibration, fumes, odors,
dusts, gasses, and poor ventilation, as well as
hazardous machinery and unprotected heights. He

2
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 3 of 14 PagelD 1287

has been limited to jobs with an environmental

noise level of no greater than three, which is

described as moderate. He has been able to

understand, remember, and apply detailed, though

not complex instructions and interact

appropriately with supervisors. The claimant has

been able to interact occasionally with coworkers,

but not with the general public. He has been able

to concentrate, persist, and maintain pace for two

' hours at a time, and manage himself and adapt to

gradual changes in the workplace.

The law judge found further that due to those limitations the:
plaintiff could not perform past relevant work (Tr. 26). However, based
upon the testimony of a vocational expert, the law judge concluded that jobs_
existed in significant numbers in the national economy that the plaintiff
could perform, such as marker, final inspector and office helper (Tr. 27).
Consequently, the law judge decided that the plaintiff was not disabled (Tr.
28).

The Appeals Council let the decision of the law judge stand as"
the final decision of the Commissioner of Social Security.

II.
In order to be entitled to Social Security disability benefits, a

claimant must be unable “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 4 of 14 PagelD 1288

... has lasted or can be expected to last for a continuous period of not less”
than 12 months.” 42 U.S.C. 423(d)(1)(A). A “physical or mental
impairment,” under the terms of the Social Security Act, is one “that results .
from anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. 423(d)(3).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42 U.S.C.
405(g). Substantial evidence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Richardson v. Perales, .
402 U.S. 389, 401 (1971). Under the substantial evidence test, “findings of
fact made by administrative agencies .. may be reversed ... only when the
record compels a reversal; the mere fact that the record may support a
contrary conclusion is not enough to justify a reversal of the administrative
findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en
banc).

It is, moreover, the function of the Commissioner, and not the -
courts, to resolve conflicts in the evidence and to assess the credibility of the

witnesses. Grant v. Richardson, 445 F.2d 656 (5th Cir. 1971). Similarly, it
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 5 of 14 PagelD 1289

is the responsibility of the Commissioner to draw inferences from the
evidence, and those inferences are not to be overturned if they are supported
by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (Sth Cir. .
1963).

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the.
claimant is not disabled. However, the court, in its review, must satisfy itself
that the proper legal standards were applied, and legal requirements were .
met. Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988).

I.

The plaintiff contends that the law judge erred because he failed
to consider the opinions of two examining sources, Dr. Lynn Gulick and
John Kivler, PA-C (Doc. 14, p. 1). However, contrary to the plaintiff's.
assertion, neither Dr. Gulick nor Kivler “found that Plaintiff had greater
work restrictions than the ALJ’s decision suggests” (id.). Consequently, the -

law judge’s error was harmless.
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 6 of 14 PagelD 1290

The plaintiff served in the military for a number of years so that
the pertinent medical records are from the VA. On June 27, 2018, the
plaintiff underwent a compensation and pension evaluation by Dr. Lynn M.
Gulick, a psychologist, regarding his mental condition (Tr. 758-74) and by
John T. Kivler, a physician’s assistant, concerning, among other things, his
migraines (Tr. 746-57). The record contains their reports. The law judge.
did not mention their evaluations in his decision.

There is no reason to think that the law judge implicitly rejected
those evaluations, and the Commissioner makes no assertion that he did. It
is most likely that the law judge simply overlooked the evaluations in the
voluminous (1183 pages), repetitive, and mind-numbing record.

This case was decided under new regulations governing the
assessment of medical opinion evidence. 20 C.F.R. 404.1520c. Those.
regulations change established principles in the Eleventh Circuit concerning
the evaluation of medical opinions.

Courts reviewing claims under our current rules

have focused more on whether we sufficiently

articulated the weight we gave treating source

opinions, rather than on whether substantial

evidence supports our final decision. As the

Administrative Conference of the United States’

(ACUS) Final Report explains, these courts, in
reviewing final agency decisions, are reweighing

6
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 7 of 14 PagelD 1291

evidence instead of applying the substantial
evidence standard of review, which is intended to
be highly deferential to us.

Revision to Rules Regarding the Evaluation of Medical Evidence, 82 Fed.
Reg. 5844-01, 5853, 2017 WL 168819 (Jan. 18, 2017).

Accordingly, the regulations now state (20 C.F.R.

404.1520c(a)):

We will not defer or give any specific evidentiary
weight, including controlling weight, to any
medical opinions(s) or prior administrative
medical finding(s), including those from your
medical sources.

Rather, medical opinions and prior administrative medical findings are to be
considered for their persuasiveness based upon the following factors:

(1) Supportability

(2) Consistency

(3) Relationship with the claimant [including]
(i) Length of the treatment relationship ~
(ii) Frequency of examinations
(iii) Purpose of the treatment relationship
(iv) Extent of the treatment relationship
(v) Examining relationship

(4) Specialization

(5) Other factors

20 C.F.R. 404.1520c(c)(1}+(5).
Supportability and consistency are the two most important

factors. 20 C.F.R. 404.1520c(a); 20 C.F.R. 404.1520c(b)(2). Indeed, law:
7
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 8 of 14 PagelD 1292

judges are not even required to explain how they considered factors 3
through 5, 20 C.F.R. 404.1520c(b)(2), unless the record contains differing, |
but equally persuasive, medical opinions or prior administrative medical
findings about the same issue. 20 C.F.R. 404.1520c(b)(3).

“Supportability” refers to the principle that “[t]he more relevant
the objective medical evidence and supporting explanations presented by a |
medical source are to support his or her medical opinion(s) or prior
administrative finding(s), the more persuasive the medical opinions or prior
administrative medical finding(s) will be.” 20 C.F.R. 404.1520c(c)(1).

“Consistency” refers to the principle that “[t]he more consistent
a medical opinion(s) or prior administrative medical finding(s) is with the:
evidence from other medical sources and nonmedical sources in the claim,
the more persuasive the medical opinion(s) or prior administrative medical
finding(s) will be.” 20 C.F.R. 404.1520c(c)(2).

The new regulations also provide that where the record contains
multiple medical opinions or prior administrative medical findings from a |
single medical source, the law judges are not required to articulate how they

considered each medical opinion or prior administrative medical finding, but °
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 9 of 14 PagelD 1293

it is sufficient if there is a single analysis of the factors. 20 C.F.R.
404.1520c(b)(1).

The plaintiff, while acknowledging the changes due to the new |
regulations, asserts that the regulations did not change the principle
established in the Eleventh Circuit that the law judge must articulate the.
reasoning behind a decision to reject a medical opinion. See Winschel v.
Commissioner of Social Security, 631 F.3d 1176, 1179 @ Ith Cir. 201 1).
Notably, the Commissioner makes no suggestion that that principle no longer
applies.

The Commissioner rather argues that the law judge’s failure to |
consider the information from Dr. Gulick and Kivler was harmless error. An
error is harmless when “it d[oes] not affect the administrative law judge’s -

ultimate determination.” Hunter v. Commissioner of Social Security, 609

 

Fed. Appx. 555, 558 (11th Cir. 2015); see also Diorio v. Heckler, 721 F.2d
726, 728 (11th Cir.1983). “[W]hen an incorrect application of the
regulations results in harmless error because the correct application would

not contradict the ALJ's ultimate findings, the ALJ’s decision will stand.”

Miller v. Barnhart, 182 Fed. Appx. 959, 964 (11th Cir. 2006).
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 10 of 14 PagelD 1294

With respect to Dr. Gulick, the Commissioner contends that the -
failure to mention her information was a harmless error because she did not
state a medical opinion as defined in the new regulations. The regulations
now provide that a “medical opinion is a statement from a medical source
about what you can still do despite your impairment(s) and whether you have
one or more impairment-related limitations or restrictions.” 20 C.F.R.
404.1513(a)(2). The Commissioner argues that Dr. Gulick did not make any
statements concerning those matters but rather checked boxes to indicate the .
plaintiff's symptoms.

Thus, the plaintiff only cites to statements on the PTSD form
marked by Dr. Gulick that the plaintiff would not be able to maintain
effective relationships and would have difficulty adapting to stressful
circumstances. Those items are expressly identified on the form as
“symptoms” (Tr. 771), which, as the Commissioner points out, are simply
the plaintiff's subjective complaints (Doc. 19, p. 10). Consequently, they .
are not opinions by Dr. Gulick.

Significantly, the Scheduling Order and Memorandum |
Requirements provide that any “discrete challenges must be supported by

citations to the record of the pertinent facts” (Doc. 13, p. 2). Accordingly,

10
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 11 of 14 PagelD 1295

the plaintiff's argument that the law judge committed reversible error by not
addressing Dr. Gulick’s report has no support other than the two symptoms |
he cited.

Not only do the two symptoms not constitute a medical opinion,
they are not adequate to support a claim of disability. It is well-established |
that “a diagnosis or a mere showing of ‘a deviation from purely medical
standards of bodily perfection or normality’ is insufficient [to show’
disability]; instead, the plaintiff must show the effect of the impairment on
her ability to work.” Wind v. Barnhart, 133 Fed. Appx. 684, 690 (11th Cir.
2005), quoting McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986).

' In other words, it is the functional limitations that determine disability.
Moore v. Barnhart, 405 F.3d 1208, 1213 n.6 (11th Cir. 2005). Therefore, |
Dr. Gulick’s conclusory marking of two symptoms expressed by the plaintiff
does not establish any functional limitation.

Moreover, even if it did, that would not be sufficient to establish
a disability. In this case, the law judge found that the plaintiff's PTSD was
a severe impairment. Further, he determined that the plaintiff had mental
functional limitations as a result of that condition. Thus, the law judge found

that the plaintiff “has been able to understand, remember, and apply detailed,

11
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 12 of 14 PagelD 1296

though not complex instructions and interact appropriately with supervisors”
and “has been able to interact occasionally with coworkers, but not with the |
general public” (Tr. 22). He found further that the plaintiff “has been able
to concentrate, persist, and maintain himself and adapt to gradual changes in -
the workplace” (id.).

In order to demonstrate that the law judge’s failure to evaluate
Dr. Gulick’s information constituted reversible error, the plaintiff would
have to show that that information could cause the law judge to find greater
mental functional limitations than he did. The plaintiff has not made such a
showing. As indicated, the plaintiff has only cited to two symptoms in Dr.
Gulick’s report. Those symptoms do not support greater mental functional '
limitations than found by the law judge.

Similarly, the failure to mention physician’s assistant Kivler’s |
report does not amount to reversible error. Kivler commented on the
plaintiff's esophageal condition and his headaches (Tr. 746-57). The
plaintiff simply notes that Kivler stated that the plaintiff’s headaches impact |
his ability to work due to “concentration issues [and] some absentiism [sic]”
(Tr. 752). The Commissioner points out that those statements are vague.

Thus, there is no indication of the extent to which those conditions would

12
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 13 of 14 PagelD 1297

affect the plaintiff's ability to work. Moreover, there is no explanation for
those comments or any documentation for them (Doc. 19, p. 12).

Further, the law judge found that the plaintiff's migraines
constituted a severe impairment (Tr. 17). And, as indicated, he found that
the plaintiff had mental functional limitations. As before, in order to show
reversible error from the failure to address Kivler’s comments, the plaintiff
would have to show that the comments could cause the law judge to find’
more restrictive functional limitations. Unexplained and unsupported

‘ comments of “concentration issues, and some absent[ee]ism” (Tr. 752).
clearly do not amount to such a showing.

Notably, with respect to “concentration issues,” the plaintiff
was seen by Dr. Gulick, the psychologist, just before he saw Kivler. Upon
a mental status examination, Dr. Gulick found, among other things (Tr. 772):

Attention and concentration: WNL

There was no evidence to suggest difficulty with

attention and concentration during the evaluation.

Attention was sufficient for interview and question

responding, and he was able to maintain focus

and resist distractions from environmental factors.

For those reasons, the law judge’s failure to address the

statements by Dr. Gulick and Kivier was harmless error.

It is, therefore, upon consideration,
13
Case 8:19-cv-02780-TGW Document 20 Filed 11/20/20 Page 14 of 14 PagelD 1298

ORDERED:

That the decision of the Commissioner is hereby AFFIRMED.
The Clerk shall enter judgment in accordance with this Order and CLOSE:
this case.

DONE and ORDERED at Tampa, Florida, this 1a aay of

November, 2020.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

14
